Per Curiam.
Defendant was convicted by jury verdict of assault with intent to commit rape. MCLA § 750.85 (Stat Ann 1962 Rev § 28.280). On appeal, defendant contends that the prosecution failed to identify defendant as the perpetrator of the alleged offense. A review of the record reveals that the testimony of the complaining witness, if believed, was sufficient to identify defendant as her assailant. Her testimony occurred in a context in which it was clear that the witness was referring to defendant.
Affirmed,